DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 7, filed 10/11/2021, with respect to the rejection of claim 161 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the provided support for the claimed limitations in para 50-52, 85, and 173-178.  The rejection of claim 161 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see Remarks pg. 8-9, with respect to the rejection(s) of claim(s) 161 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the added limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Volpe et al. (US 2016/0270738) and Jain (US 2017/0245808). See rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 161, 165, 170-171, 173-174, and 177-178 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US PGPUB 2016/0135706) (hereinafter Sullivan) in view of Jain et al. (US 2017/0245808) (hereinafter Jain), further in view of Volpe et al. (US 2016/0270738) (hereinafter Volpe), further in view of Hollenbach et al. (US 2015/0202494) (hereinafter Hollenbach).
Regarding claim 161, Sullivan discloses a patient-worn ambulatory cardiac monitoring device for monitoring a patient during a patient activity (Fig. 2), comprising: at least one physiological sensor configured to detect signals indicative of cardiac activity comprising an ECG sensor configured to monitor an ECG signal of the patient and a heart rate sensor (Fig. 2, ECG sensing electrodes 112; Para. 258; Para. 11 discloses measuring heart rate data); an activity sensor and associated circuitry configured to monitor patient movements (Para. 259, last sentence: “The connection pod 130 may include other electronic circuitry, such as a motion sensor (e.g., an accelerometer and/or a gyroscope) by which subject activity may be monitored”); a vibrational sensor configured to monitor a cardio-vibrational signal of the patient (Para. 262: “… the wearable medical device 100 may include additional sensors… For example, sensors capable of measuring… heart sounds…”); and at least one processor in communication with the at least one physiological sensor, the activity sensor, and the vibrational sensor (Fig. 2, control unit 120; Para. 261), and configured to measure, during the patient activity, at least one electromechanical time interval between an ECG fiducial point in the ECG signal and a cardio-vibrational fiducial point in the cardio-vibrational signal during a cardiac cycle of the patient's heart (Para. 242-243: “combined acoustic and ECG metrics can include electromechanical activation time (EMAT) metrics… EMAT metrics as used herein describe an interval from some fiducial timepoint in the electrocardiograph (ECG) to some fiducial timepoint in a subsequent mechanical activity of the heart”; 
Sullivan does not disclose that the at least one processor is configured to request that the patient initiate a first patient activity during a baseline period; record one or more baseline electromechanical time intervals after requesting that the patient initiate the first patient activity during the baseline period; store the one or more baseline electromechanical time intervals in a memory; after the baseline period, determine initiation of a second patient activity; perform at least one of determining that the patient has been engaged in the second patient activity for a predetermined amount of time, or receiving an input from the patient confirming that the patient is engaged in the second patient activity, and, during the second patient activity and after the at least one of determining that the patient has been engaged in the second patient activity for the predetermined amount of time or receiving the input from the patient confirming that the patient is engaged in the second patient activity, measure at least one electromechanical time interval between an ECG fiducial point in the ECG signal and a cardio-vibrational fiducial point in the cardio- vibrational signal during at least one cardiac cycle of the patient's heart.
Jain, however, teaches sensor-based detection of changes in health (Abstract) wherein a system can prompt a user to begin exercising (Para. 107, 116, 150) and establishes one or more baseline biological markers while the user is exercising in a controlled environment (Para. 61; Fig. 2, box 205), storing the baseline biological markers in a memory (Abstract), and after establishing baselines, determining initiation of a second patient activity (Fig. 2, box 210). Jain goes on to teach performing measurements of the user to determine updated states of the biological markers and providing a warning to the user in response to detection of a warning condition, as well as performing an emergency action in response to detection of emergency conditions (Fig. 2, boxes 215-225; Para. 72-73, 79).
Furthermore, Volpe teaches a medical device with an acoustic sensor (Abstract) wherein a baseline electromechanical activation time (EMAT) may be recorded and later used to analyze degree of degradation occurring within the cardiopulmonary function of the subject. Volpe also teaches that the baseline EMAT and baseline ejection fraction can be recorded and subsequent EMAT values can be used to approximate subsequent ejection fractions (Para. 56). The Examiner submits that one of ordinary skill in the art would recognize that Volpe’s taught EMAT values would be considered a biological marker of Jain.
Taking the teachings of Jain and Volpe into consideration, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Sullivan such that the at least one processor is configured to request that the patient initiate a first patient activity during a baseline period; record one or more baseline electromechanical time intervals after requesting that the patient initiate the first patient activity during the baseline period; store the one or more baseline electromechanical time intervals in a memory; after the baseline period, determine initiation of a second patient activity. Making this modification would be useful for determining updated states of the biological markers and providing a warning to the user in response to detection of a warning condition, as well as performing an emergency action in response to detection of emergency conditions, as taught by Jain. Making this modification would also be useful for analyzing degree of degradation of cardiopulmonary function of the subject and approximating ejection fractions, as taught by Volpe.
Furthermore, Hollenbach teaches a system with multi-axis athletic performance tracking wherein a processor analyzes an activity parameter to determine whether the activity parameter has characteristics that meet a predetermined criteria (e.g., whether the activity parameter was detected after a predetermined amount of time).  Then, the processor arms the one or more sensors when the activity parameter has characteristics that meeting the predetermined criteria (Fig. 4, para. 41). Hollenbach also teaches that this technique enables sensing devices to collect data for a known exercise 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Sullivan in view of Jain in view of Volpe to determine that the patient has been engaged in the second patient activity for a predetermined amount of time, and, during the second patient activity and after the determining that the patient has been engaged in the second patient activity for the predetermined amount of time, measure at least one electromechanical time interval between an ECG fiducial point in the ECG signal and a cardio-vibrational fiducial point in the cardio- vibrational signal during at least one cardiac cycle of the patient's heart. Making this modification would be useful for enabling collection of data for a known exercise activity after the sensors are in an armed state, thus improving the functioning of the electronic devices and allowing more efficient collection and processing of data for the known exercise activity, as taught by Hollenbach.
Regarding claim 165, Sullivan, Jain, and Hollenbach do not teach that the standard electromechanical time interval comprises a value selected from a range of about 80 ms to about 150 ms, and wherein the standard electromechanical time interval range comprises a range of about 80 ms to about 150 ms. 
Volpe, however, teaches that a cardiopulmonary function analyzer can determine if an EMAT within a cardiac cycle is greater than the value of a configurable parameter (e.g. 150 milliseconds) in order to confirm a PEA diagnosis and verify a PEA episode (Para. 103, last 3 sentences). PEA is defined as pulseless electrical activity (Para. 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the standard electromechanical time interval comprises a value selected from a range of about 80 ms to about 150 ms, and wherein the standard 
Regarding claim 170, Sullivan discloses that the at least one processor is further configured to measure, during the patient activity, a S3 cardio-vibrational biomarker strength derived from the cardio-vibrational signal (Para. 183; Para. 239).
Regarding claim 171, Sullivan discloses that the device comprises a wearable defibrillator comprising a garment configured to be worn about a torso of the patient (Fig. 2, wearable medical device 100 with therapy electrodes 114; Para. 259, first sentence: “… plurality of therapy electrodes 114a, 114b… which are capable of delivering one or more therapeutic defibrillating shocks to the body of the subject”), and at least two therapy electrodes supported by the garment and configured to deliver energy to the torso of the patient (Fig. 2, therapy electrodes 114a, 114b), wherein the at least one physiological sensor is supported by the garment (Fig. 2, ECG sensing electrodes 112).
Regarding claim 173, Sullivan discloses that the at least one electromechanical time interval begins from an ECG fiducial comprising at least one of a point on a P-wave segment of the ECG signal, a point on a P-Q segment of the ECG signal, a point on a Q-wave segment of the ECG signal, a point on an R-wave segment of the ECG signal, a point at the beginning of the R-wave segment (Para. 242, last two sentences), and ends at the cardio-vibrational fiducial point, wherein the cardio-vibrational fiducial point occurs within an S1 cardio-vibrational biomarker of the cardio-vibrational signal (Para. 243, last sentence).
Regarding claim 174, Sullivan discloses that the at least one processor is configured to measure an RR interval of the ECG signal and calculate a ratio of the at least one electromechanical time interval to the RR interval (Para. 245: “one EMAT metric includes percent EMAT (%EMAT), which may be computed as the EMAT time measure divided by a measure of a dominant RR interval”).
Regarding claim 177, Sullivan discloses that the at least one electromechanical time interval comprises an electromechanical activation time interval (Para. 242).
Regarding claim 178, Sullivan discloses that the at least one processor is configured to calculate a ratio of EMAT/RR (Para. 245).
Claim 162 and 164 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jain in view of Volpe in view of Hollenbach, further in view of Min (US PGPUB 2012/0165890).
Regarding claim 162, modified Sullivan teaches that the at least one processor is configured to retrieve the one or more baseline electromechanical time intervals from the memory (Jain, Abstract describes storing baseline biological markers in memory, and then using processor to compare subsequent biological markers with baseline; such calculations would require the processor to retrieve the baseline from memory), compare the at least one electromechanical time interval with the one or more baseline electromechanical time intervals, provide an output based on the comparison (Jain Abstract). Modified Sullivan does not teach identifying an improving or worsening heart failure condition of the patient based on the output.
Min, however, teaches, "the electromechanical time delay may be used to monitor, track or trend heart failure within the patient.  In this regard, a significant change in T_QtoVC may be indicative of a significant change in heart failure within the patient.  Typically, an increase over time in the T_QtoVC value is indicative of progression or worsening of heart failure within the patient” (Para. 32, ll. 18-25; Fig. 2, box 106; see para. 8 for teaching of electromechanical time delay as T_QtoVC). Min further teaches the comparison of T_QtoVC to a threshold, wherein if T_QtoVC is greater than a threshold, indicating an unacceptably long electromechanical time delay, the a patient is deemed to be a CRT (cardiac resynchronization therapy, see Abstract) nonresponder, or further steps can be taken to improve electromechanical synchrony such as repositioning of leads or selecting a different pacing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modified Sullivan to identify an improving or worsening heart failure condition of the patient based on the output. Making this modification would be useful for tracking an electromechanical time delay which can provide indication of progression or worsening of heart failure over time, as well as determining if a patient is a CRT non-responder or if further adjustment to lead positioning and pacing vector settings are required in order to improve electromechanical synchrony, as well as generating appropriate warnings and diagnostic data, as taught by Min.
Regarding claim 164, modified Sullivan does not teach that the at least one processor is configured to retrieve at least one of a standard electromechanical time interval and a standard electromechanical time interval range, compare the at least one electromechanical time interval with the retrieved at least one of the standard electromechanical time interval and the standard electromechanical time interval range, and provide an output based on the comparison.
Min, however, teaches that T_QtoVC can be compared to a threshold in order to determine if pacing should be adjusted or if a patient should be identified as a CRT nonresponder and generate appropriate warnings and diagnostic data (Fig. 9, boxes 506, 512, 514). T_QtoVC corresponds to an electromechanical time delay, as indicated above in the rejection of claim 162. Min also teaches that “a suitable value for the threshold may be programmed in advance by the clinician or determined based on otherwise routine studies of acceptable electromechanical delays for patients” (Para. 54, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the at least one processor is configured to retrieve at least one of a standard electromechanical time interval and a standard electromechanical time interval range, compare the at least one electromechanical time interval with the retrieved at least one .
Claims 163 and 166 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jain in view of Volpe in view of Hollenbach in view of Min, further in view of De Voir et al. (US PGPUB 2009/0299203) (hereinafter De Voir).
Regarding claim 163, modified Sullivan does not teach that the at least one processor is configured to provide the output based on the comparison when the at least one electromechanical time interval falls outside of a range of within at least one of: 1% of the baseline electromechanical time interval, 2% of the baseline electromechanical time interval, 5% of the baseline electromechanical time interval, 10% of the baseline electromechanical time interval, 15% of the baseline electromechanical time interval, and 20% of the baseline electromechanical time interval.
De Voir, however, teaches that, “In the HF state, it can be seen that the dispersion of the electromechanical coupling time increases several times (≥400% in this example)” (Para. 119, third to last sentence; Fig. 10 shows coupling % plotted against time in days from a baseline). The Examiner takes the position that the disclosed 400% increase in electromechanical coupling time is outside of all of the disclosed percentage ranges as required by claim 163.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the at least one processor is configured to provide the output based on the comparison when the at least one electromechanical time interval falls outside of a range of within at least one of: 1% of the baseline electromechanical time interval, 2% of the 
Regarding claim 166, modified Sullivan teaches that the at least one processor is configured to identify an improving or worsening heart failure condition of the patient based on the output (see rejection of claim 162 above). Furthermore, modified Sullivan provides the at least one processor is configured to provide the output based on the comparison when the at least one electromechanical time interval falls outside of a range of within at least one of: 1% of the standard electromechanical time interval, 2% of the standard electromechanical time interval, 5% of the standard electromechanical time interval, 10% of the standard electromechanical time interval, 15% of the standard electromechanical time interval, and 20% of the standard electromechanical time interval, as indicated in the rejection of claim 163 above. 
As such, the Examiner submits that claim 166 is met by modified Sullivan, as evidenced above.
Claim 167 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jain in view of Volpe in view of Hollenbach, further in view of Ryu et al. (US PGPUB 2010/0268059) (hereinafter Ryu).
Regarding claim 167, Sullivan discloses wherein the at least one processor is configured to monitor for one or more trends in the plurality of electromechanical time intervals (Para. 242 – 244).
 Sullivan does not explicitly disclose that the at least one processor is configured to measure a plurality of electromechanical time intervals during a plurality of patient activities, but provides a teaching that “data regarding movement of the subject due to chest compressions or other movement of the subject may be utilized to remove ECG signal artifacts due to the movement of the subject from the ECG signal of the subject” (Para. 388, second sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the at least one electromechanical time interval comprises a plurality of electromechanical time intervals measured during a plurality of patient activities in order to utilize the movement data in remove ECG signal artifacts due to movement of the subject, as taught by Sullivan.
Modified Sullivan does not teach displaying an output based on the one or more trends. Ryu, however, teaches the use of a map of electromechanical delays in assisting a clinician in selecting a location for therapeutic equipment or actually locating therapeutic equipment (Para. 142, last two sentences; Fig. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan to display an output based on the one or more trends. Making this modification would be useful in assisting a clinician in selecting a location for therapeutic equipment or actually locating therapeutic equipment, as taught by Ryu.
Claims 168-169 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jain in view of Volpe in view of Hollenbach, further in view of Banet et al. (US PGPUB 2019/0133516) (hereinafter Banet).
Regarding claims 168-169, modified Sullivan does not teach that the at least one processor is further configured to measure, during the patient activity, a cardio-vibrational time interval measured from a first cardio-vibrational fiducial point of an S1 cardio-vibrational biomarker to a second cardio- vibrational fiducial point of an S2 cardio-vibrational biomarker for the cardiac cycle, wherein the cardio-vibrational time interval comprises a left ventricular systolic (LVST) interval.
Banet, however, teaches that a delay between S1 and S2 heart sounds can be used to determine LVET (left ventricular ejection time, para. 17, considered equivalent to LVST since ventricular systole results in ejection of blood) in order to determine values for stroke volume (SV), pulse pressure (PP), and systolic and diastolic blood pressure (Para. 100, last 3 sentences). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the at least one processor is further configured to measure, during the patient activity, a cardio-vibrational time interval measured from a first cardio-vibrational fiducial point of an S1 cardio-vibrational biomarker to a second cardio- vibrational fiducial point of an S2 cardio-vibrational biomarker for the cardiac cycle., wherein the cardio-vibrational time interval comprises a left ventricular systolic (LVST) interval. Making this modification would be useful for determining value for stroke volume and blood pressure of a patient, as taught by Banet.
Claim 172 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jain in view of Volpe in view of Hollenbach, further in view of Starobin et al. (US Patent 6361503) (hereinafter Starobin).
Regarding claim 172, modified Sullivan does not teach that the patient activity has an activity duration of between at least 3 to 6 minutes, between at least 6 to 12 minutes, between at least 12 to 15 minutes, between at least 15 to 20 minutes, between at least 20 to 30 minutes, between at least 30 to 45 minutes, and between at least 45 minutes to an hour.
Starobin, however, teaches a method of assessing cardiac ischemia in a subject to provide a measure of cardiovascular health which involves collecting QT and RR interval data during a stage of gradually increasing exercise load and gradually increasing heart rate at least 5 minutes in duration, measuring another round of interval data collection also at least 5 minutes in duration, and comparing such data to assess cardiac ischemia and provide a measure of cardiovascular health (Claim 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the patient activity has an activity duration of between at least 3 to 6 minutes, between at least 6 to 12 minutes, between at least 12 to 15 minutes, between at least 15 to 20 minutes, between at least 20 to 30 minutes, between at least 30 to 45 minutes, and between at least 45 minutes to an hour. Making this modification would be useful for .
Claims 175-176 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jain in view of Volpe in view of Hollenbach, further in view of Thakur et al. (US PGPUB 2017/0100081) (hereinafter Thakur).
Regarding claim 175, modified Sullivan does not teach that the at least one electromechanical time interval begins from the cardio-vibrational fiducial point within an S2 cardio-vibrational biomarker of the cardio-vibrational signal and the ECG fiducial point at an onset of a next Q wave in the ECG signal.
Thakur, however, teaches that DTI (diastolic timing interval) can be used as a signal metric indicative of electromechanical coupling of the heart (Para. 64, first two sentences), wherein DTI can be measured as the interval from the S2 heart sound to the onset of the QRS complex on the ECG, that is DTI ≈ S2-Q interval (Para. 64, third to last sentence). The signal metric can be used in detecting a HF status which is then outputted (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the at least one electromechanical time interval begins from the cardio-vibrational fiducial point within an S2 cardio-vibrational biomarker of the cardio-vibrational signal and the ECG fiducial point at an onset of a next Q wave in the ECG signal. Making this modification would be useful for providing a signal metric which can be used in detected a HF status, as taught by Thakur.
Regarding claim 176, Sullivan, Jain, Hollenbach, and Thakur do not teach that the at least one electromechanical time interval comprises an LDPT interval. Volpe, however, teaches that LDPT can be used as a benchmark to compare processed acoustic data to in order to determine if a subject’s cardiopulmonary activity is normal (Para. 101, last two sentences). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the at least one electromechanical time interval comprises an LDPT interval. Making this modification would be useful for determining if a subject’s cardiopulmonary activity is normal, as taught by Volpe.
Claims 179-180 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jain in view of Volpe in view of Hollenbach, further in view of Duyan et al. (US 2017/0337033) (hereinafter Duyan).
Regarding claim 179, modified Sullivan discloses that the device further comprises a heart rate sensor (Sullivan Fig. 2, ECG sensing electrodes 112; Para. 258; Para. 11 discloses measuring heart rate data). Modified Sullivan does not disclose that the initiation of the patient activity is determined based on at least one of heart rate information from the heart rate sensor or the monitored patient movements from the activity sensor.
Duyan, however, teaches that a processor can detect the start of various exercises (e.g., running, biking) based on output from a heart rate sensor. As an example, Duyan teaches that data corresponding to an elevated heart rate may indicate that the user has started exercising (Para. 65, last sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sullivan such that the initiation of the patient activity is determined based on at least one of heart rate information from the heart rate sensor. Making this modification would be useful for detecting the start of various types of exercises based on heart rate data, as taught by Duyan (Para. 65, last 3 sentences). 
Regarding claim 180, Sullivan discloses that the heart rate sensor comprises an ECG sensor and wherein the heart rate information of the patient is calculated from the ECG signal of the ECG sensor .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoshima et al. (US 2018/0001174) discloses a wearable device, control method, and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792